       Case 1:20-cv-10259-AT-KHP Document 31 Filed 04/27/21 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
BARBARA MAHMUD,                                                      DOC #: _________________
                                                                     DATE FILED: 4/27/2021____
                              Plaintiff,

               -against-                                       20 Civ. 10259 (AT)

CITY OF NEW YORK; ALENA AMINOVA;                               ORDER
MICHAEL KENNEDY; NYPD Member of the
Service JANE DOE #1, in her individual
capacity; NYPD Members of the Service JOHN
DOES #1-5, in their individual capacities,

                        Defendants.
ANALISA TORRES, District Judge:

       The Court has been advised that all claims asserted herein have been settled in principle.
The above-entitled action is hereby dismissed and discontinued without costs, and without
prejudice to the right to reopen the action within thirty days of the date of this Order if the
settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: April 27, 2021
       New York, New York
